Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Benjamin Ross Downey appeals the district court’s order denying relief on his civil rights action under 28 U.S.C. § 1915(g) (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Downey v. Johnson, No. 3:08-cv-00199-REP, 2009 WL 150667 (E.D.Va. Jan. 21, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.